Exhibit BIG LOTS 2005 LONG-TERM INCENTIVE PLAN RESTRICTED STOCK AWARD AGREEMENT FOR OUTSIDE DIRECTORS In accordance with the terms of the Big Lots 2005 Long-Term Incentive Plan, as may be amended (“Plan”), this Restricted Stock Award Agreement for Outside Directors (“Agreement”) is entered into as of the Grant Date by and between you, the Grantee, and Big Lots, Inc., an Ohio corporation (“Company”), in connection with the Company’s grant of the Restricted Stock to you.The Restricted Stock is subject to the terms and conditions of this Agreement and the Plan. This Agreement describes the Restricted Stock you have been granted and the conditions that must be met before you may receive the Restricted Stock.To ensure that you fully understand these terms and conditions, you should carefully read the Plan and this Agreement. Definitions Except as otherwise expressly provided herein, capitalized terms used but not defined in this Agreement shall have the respective meanings ascribed to them in the
